UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1959


XUEBIN CHEN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 20, 2010               Decided:   November 2, 2010


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vincent Wong, LAW OFFICES OF VINCENT S. WONG, New York, New
York, for Petitioner. Tony West, Assistant Attorney General,
John   S.   Hogan,   Senior   Litigation   Counsel,   Nicole J.
Thomas-Dorris, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Xuebin Chen, a native and citizen of China, petitions

for    review     of    an     order    of   the    Board      of    Immigration      Appeals

dismissing his appeal from the Immigration Judge’s denial of his

applications for relief from removal.

             Chen first challenges the determination that he failed

to establish eligibility for asylum.                          To obtain reversal of a

determination          denying    eligibility           for   relief,    an    alien    “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”            INS    v.     Elias-Zacarias,         502    U.S.     478,    483-84

(1992).      We have reviewed the evidence of record and conclude

that Chen fails to show that the evidence compels a contrary

result.

             Having failed to qualify for asylum, Chen cannot meet

the more stringent standard for withholding of removal.                               Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).                Finally, we uphold the finding below

that Chen failed to demonstrate that it is more likely than not

that    he   would      be     tortured      if    removed      to    China.      8    C.F.R.

§ 1208.16(c)(2) (2010).

             We    accordingly          deny      the    petition      for    review.      We

dispense     with       oral     argument         because      the     facts    and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3